Citation Nr: 1819684	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a neurological disorder of the left lower extremity (claimed as radiculopathy).

3.  Entitlement to service connection for a neurological disorder of the right lower extremity (claimed as radiculopathy).

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for lung cancer.

8.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

9.  Entitlement to service connection for heart disease, to include leaking heart valve.

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty service from September 1972 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2014 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2016, the Veteran provided a testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2017, the Board reopened the claim of entitlement to service connection for hepatitis C and remanded that issue along with the other issues on appeal for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is warranted.  In its March 2017 remand, the Board requested VA examinations with respect to the issues on appeal, however, the resulting examinations reports and opinions are inadequate for appellate review.

Hepatitis C

The Veteran has a current diagnosis of hepatitis C.  He reports in-service risk factors of air gun inoculations and/or his duties as a medic as a cause of his hepatitis C.  In an August 2016 report, a private physician opined that it was more likely than not that the Veteran had needle sticks while performing his role as a medic and developed hepatitis C in the service.

In a May 2017 VA examination report, an examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that the Veteran had an extensive medical history of sexual trauma, IV drug abuse, intranasal drug abuse and flu injection area, which are all risk factors.  However, the examiner did not address the Veteran's reports of in-service air gun inoculation and/or his duties as a medic as a cause of his hepatitis C as requested by the March 2017 remand directives.  

Neurological Disorder of the Left and Right Lower Extremities

The Veteran has a current diagnosis of peripheral neuropathy in both lower extremities.  He reports that he has had ongoing pain in his legs that first began during active duty service.  He feels that the disorder in his legs is due to long marches during active service.  

In a May 2017 VA examination report, an examiner initially provided a positive nexus statement, however, in an October 2017 addendum, the examiner clarified that the neurological condition is less likely than not related to active military service.  The rationale provided was that the claims file is silent for objective medical evidence of peripheral nerve condition during service.  Therefore, the examiner was unable to confirm that the current peripheral neuropathy is related to active military service without mere speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation.  

Moreover, the examiner failed to address the Veteran's reports of leg pain since active duty service which he attributes to long marches, as requested by the Board in the March 2017 remand directives.      

Remaining Service Connection Claims

The Veteran is seeking service connection for left and right knee disabilities, hypertension, lung cancer, a sleep disorder to include sleep apnea, and heart disease, to include leaking heart valve.  He claims that his service-connected PTSD has either caused or worsened each disorder.  In an August 2016 report, a private physician related the lung cancer, heart disease (heart valve disease), a sleep disorder, and traumatic arthritis of both knees to the Veteran's service-connected PTSD.

With respect to left and right knee disabilities, hypertension and heart disease, in May 2017 VA examination reports, the examiner initially provided a positive nexus statement with respect to these disabilities and service, however, in an October 2017 addendum, the examiner clarified that both knee disabilities, hypertension and heart disease are less likely than not related to active military service.  The rationale provided was that the claims file is silent for objective medical evidence of any knee condition, hypertension or heart disease during service.  Therefore, the examiner was unable to confirm that a disability or either knee, hypertension and heart disease are related to active military service without mere speculation.  As noted above, an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In addition, the examiner did not address the August 2016 report from a private physician who related traumatic arthritis and heart disease to the Veteran's service-connected PTSD.

In a May 2017 VA examination report (for lung cancer) and in a June 2017 VA examination report (for sleep disorders), the examiners provided negative nexus opinions.  Significantly, however, both examiners failed to address the August 2016 report from a private physician who related lung cancer and sleep disorder to the Veteran's service-connected PTSD, as specifically noted in the Board's March 2017 remand directives.  

SMC based on Aid and Attendance or Housebound Status

The Veteran's claim for SMC based on the need for aid and attendance or housebound status must be remanded as it remains inextricably intertwined with the service connection issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who performed the May 2017 VA hepatitis examination for an addendum opinion as to the etiology of the Veteran's hepatitis C.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is etiologically related to his active service, including in-service air gun inoculations and/or his duties as a medic as a cause of hepatitis C. 

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  Return the claims file to the VA examiner who authored the October 2017 addendum opinion to the May 2017 peripheral nerves examination.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any neurological disorder affecting the right lower extremity and/or left lower extremity is related to military service, to include the Veteran's reports of pain in the legs since service arising from long marches.

The examiner should provide a rationale for all opinions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Return the claims file to the VA examiner who authored the October 2017 addendum opinion to the May 2017 examinations of the knees, hypertension and heart disease.  If the examiner is not available, a different VA examiner or examiners may render the opinions.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  With respect to each disorder, the examiner must opine the following:

Whether it is at least as likely as not that a right knee and/or left knee disability is etiologically related to active service, and if not, whether it is at least as likely as not that a right knee disability and/or left knee disability is proximately due to, or chronically aggravated by, service-connected PTSD.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related traumatic arthritis of both knees to the Veteran's service-connected PTSD. 

Whether it is at least as likely as not that the Veteran has hypertension that is etiologically related to active service, and if not, whether it is at least as likely as not that he has hypertension which is proximately due to, or chronically aggravated by, service-connected PTSD.  

Whether it is at least as likely as not that the Veteran has a heart disability, to include as manifested by a leaking valve, that is etiologically related to active service, and if not, whether it is at least as likely as not that a heart disability, to include as manifested by a leaking valve, is proximately due to, or chronically aggravated by, service-connected PTSD.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related heart disease to the Veteran's service-connected PTSD.

The examiner should provide a rationale for the opinion(s) expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Return the claims file to the VA examiner who performed the May 2017 VA lung disorders examination for an addendum opinion as to the etiology of the Veteran's lung cancer.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not that the Veteran has lung cancer that is etiologically related to active service, and if not, whether it is at least as likely as not that lung cancer is proximately due to, or chronically aggravated by, service-connected PTSD.  Rationale must be provided for all opinions proffered. In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related lung cancer to the Veteran's service-connected PTSD.

5.  Return the claims file to the VA examiner who performed the June 2017 VA sleep disorders examination for an addendum opinion as to the etiology of the Veteran's sleep apnea.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not that any sleep disorder, to include sleep apnea, is etiologically related to active service, and if not, whether it is at least as likely as not that any sleep disorder, to include sleep apnea, is proximately due to, or chronically aggravated by, service-connected PTSD.  Rationale must be provided for all opinions proffered.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related a sleep disorder to the Veteran's service-connected PTSD.

6.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




